
	

113 HRES 101 IH: Expressing the sense of the House of Representatives that the United States Postal Service should issue a commemorative postage stamp in 2015 to honor Constantino Brumidi, Artist of the Capitol, and to commemorate the 150th anniversary of his completion of “The Apotheosis of Washington” in the eye of the dome of the Capitol, and for other purposes.
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 101
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Postal Service should issue a
		  commemorative postage stamp in 2015 to honor Constantino Brumidi, Artist of the
		  Capitol, and to commemorate the 150th anniversary of his completion of
		  The Apotheosis of Washington in the eye of the dome of the
		  Capitol, and for other purposes.
	
	
		Whereas on July 1, 2008, President George W. Bush signed
			 an Act of Congress authorizing the Congressional Gold Medal be posthumously
			 awarded to Constantino Brumidi for his work in the Capitol over 25
			 years;
		Whereas the Congressional Gold Medal is the highest honor
			 of civilian achievement that the Congress bestows, and this makes Constantino
			 Brumidi worthy of a commemorative stamp;
		Whereas it has been estimated that approximately 2,000,000
			 people saw Constantino Brumidi’s most famous work of art, The Apotheosis
			 of Washington, in the Rotunda of the Capitol last year;
		Whereas on July 11, 2012, the Congressional Gold Medal was
			 presented in the Capitol, in a ceremony attended by the House and Senate
			 leadership and many Members of Congress;
		Whereas on July 26, 1805, Constantino Brumidi was born in
			 Rome, Italy, of an Italian mother and a Greek father who inspired him with a
			 love of liberty;
		Whereas Constantino Brumidi’s Greek ancestry stirred his
			 passion for liberty and citizenship, and his Italian heritage provided the art
			 styles of the Renaissance and the Baroque periods which influenced the artwork
			 of the United States Capitol;
		Whereas Constantino Brumidi became a citizen of the United
			 States as soon as he was able, embracing its history, values, and
			 ideals;
		Whereas in 1865, at the end of the Civil War, Constantino
			 Brumidi completed in just 11 months his masterpiece, The Apotheosis of
			 Washington, in the eye of the Capitol dome;
		Whereas in 1871, Constantino Brumidi created the first
			 tribute to an African-American in the Capitol when he placed the figure of
			 Crispus Attucks at the center of his fresco of the Boston Massacre;
		Whereas in 1878, Constantino Brumidi, at the age of 72 and
			 in poor health, began work on the Rotunda frieze, which chronicles the history
			 of America;
		Whereas on February 19, 1880, Constantino Brumidi died at
			 the age of 74, four-and-a-half months after slipping and nearly falling from a
			 scaffold while working on the Rotunda frieze;
		Whereas Constantino Brumidi, proud of his artistic
			 accomplishments and devoted to his adopted country, said, My one
			 ambition and my daily prayer is that I may live long enough to make beautiful
			 the Capitol of the one country on earth in which there is
			 liberty;
		Whereas Constantino Brumidi’s life and work exemplify the
			 lives of millions of immigrants who came to pursue the American dream;
		Whereas the United States Postal Service has yet to issue
			 a stamp to honor the memory of Constantino Brumidi, Artist of the Capitol;
			 and
		Whereas issuing a postage stamp to honor the memory of
			 Constantino Brumidi, Artist of the Capitol, is fitting and proper: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 Postal Service should issue a commemorative postage stamp to honor Constantino
			 Brumidi, Artist of the Capitol;
			(2)the stamp should
			 be issued to commemorate the 150th anniversary of Constantino Brumidi’s
			 completion of The Apotheosis of Washington; and
			(3)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be so issued.
			
